Title: To Thomas Jefferson from Albert Gallatin, 23 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department Nover. 23th 1808
                  
                  I have the honor to enclose D.W. Coxe’s application & papers respecting the ship “Comet” which sailed in August from Philada. for New Orleans & put in in distress as is stated, at Havannah.
                  The object of his application is first that the bond should not be put in suit to which it will be answered, as has uniformly been done in similar applications, that the bond must be put in suit, & that the Secretary of the Treasury is not authorised to remit penalties except in the manner pointed out by law, vizt. in application of the parties to the district judge on whose statement alone the Secretary is authorised to decide.
                  But the collector of Philada. has in the meanwhile thought it his duty, to suspend the permissions heretofore granted to Mr Coxe to send his vessels to New Orleans; he and his partners in the last place have several in that trade; two of which were now in a state of readiness for departing from Philada.
                  Mr Coxe seems to think that the papers which he has transmitted are sufficient to shew that no fraud was intended, and requests that his other vessels may be permitted to sail as usual. That question is respectfully submitted to the President for his decision. Of the case I know nothing but what appears on the face of the papers now transmitted, except what may have been suggested in news papers: and the only fact there stated which seemed to deserve consideration was that the Comet after being condemned had wanted but inconsiderable repairs and sailed immediately for Spain with a freight. The papers do not state the particulars of the cargo shipped from Philada., & whether suitable for the New Orleans consumption or a Spanish market.
                  I have the honor to be with the highest respect Sir Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
               